DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 1/8/2021 is acknowledged.  Claims 1, 2, 4, 5, 8, 14 have been amended.  Claims 6, 7, 13, and 15 have been canceled. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-12, 14, 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara et al. (US 2012/0268042 A1) (hereinafter referred to as Shiobara), in view of Zhou et al. (CN 102694125 A) (for the purpose of compact prosecution, the English translation provided in the IDS submitted on 11/04/2020 is used in place of the reference and is referred to as Zhou) and Kurata et al. (US 8680542 B2) (hereinafter referred to as Kurata).
Regarding claim 1, Shiobara teaches an organic light-emitting display panel (display apparatus in Example 1 and illustrated in Figs. 2-4 of Shiobara), comprising: 
an array substrate (9), the array substrate comprising a plurality of driving elements (TFT driving circuits in the substrate 9 as described in [0063] of Shiobara); and 
a plurality of organic light-emitting components (all the blue color subpixels 1 in Figs. 2-3) corresponding to the plurality of driving elements, 
wherein each of the plurality of light-emitting components comprises an anode (23 in Fig. 4), a cathode (20 in Fig. 4) and an organic functional layer (16 in Fig. 4) arranged between the anode and the cathode,  
layers 24-25), a light-emitting layer (layer 26), and an electron transmission region (layers 27-28) stacked in a sequence from the anode to the cathode (see Fig. 4 of Shiobara), 
wherein the hole transmission region directly contacts the light-emitting layer (see Fig. 4 of Shiobara), 
wherein the electron transmission region comprises a first electron transmission layer (electron injection layer 28) and a second electron transmission layer (electron transport layer 27), the second electron transmission layer and the first electron transmission layer being stacked in a sequence from the light-emitting layer to the cathode (see Fig. 4 of Shiobara),
wherein with respect to the visible light having a wavelength of 460 nm (as defined above, these are blue color subpixels 1 of Shiobara), a refractive index of the light-emitting layer is n1 (this is refractive index of the light emitting layer 26), a refractive index of the first electron transmission layer is n21 (refractive index of electron injection layer 28), and a refractive index of the second electron transmission layer is n22 (refractive index of electron transport layer 27).
But Yang is silent as in teaching wherein with respect to visible light having a wavelength, a refractive index of the light-emitting layer is less than a refractive index of the electron transmission region, and the refractive index of the light-emitting layer is less than a refractive index of each part of the hole transmission region, where n21 - n22                         
                            ≥
                        
                     0.1 and n22 – n1                         
                            ≥
                        
                     0.1.  
Zhou teaches an organic light emitting device (Fig. 1 of Zhou).  The materials of the layers in the OLED are selected so that the refractive indices of these materials see Abstract of Zhou).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected the materials for the layers of the OLED of Shiobara such that a refractive index of the light-emitting layer is less than a refractive index of the electron transmission region, and the refractive index of the light-emitting layer is less than a refractive index of each part of the hole transmission region, that the refractive index of the light-emitting layer is less than a refractive index of the first electron transmission layer, and that the refractive index of the light-emitting layer is less than a refractive index of the second electron transmission layer in order to reduce the light loss caused by total reflection and improve light extraction from the device (see Abstract of Zhou).
But Yang in view of Zhou is silent as in teaching explicitly that where n21 - n22                         
                            ≥
                        
                     0.1 and n22 – n1                         
                            ≥
                        
                     0.1.
Kurata teaches an OLED (Fig. 4 of Kurata) where the differences between the layers are equal or greater than 0.1 (see Table 6 of Kurata).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected the materials for the light emitting layer, the first and second electron transmission layers so that n21 - n22                         
                            ≥
                        
                     0.1 and n22 – n1                         
                            ≥
                        
                     0.1, where the refractive index of the light-emitting layer is n1, the refractive index of the first electron transmission layer is n21, and the refractive index of the second electron transmission layer is n22.  The reason of make the 
Regarding claim 2, Shiobara-Zhou-Kurata teaches all the limitations of the organic light-emitting display panel according to claim 1, and also teaches wherein with respect to the visible light having the wavelength of 460 nm, the refractive index of the hole transmission region is n3, where n3 – n1                         
                            ≥
                        
                     0.1 (as combined in claim 1 above, the teachings of Zhou and Kurata are applied to both electron/hole transmission regions).  
Regarding claim 3, Shiobara-Zhou-Kurata teaches all the limitations of the organic light-emitting display panel according to claim 2, but is silent as in teaching wherein 1.45  ≤ n1 ≤ 1.6. 
Kurata teaches that materials of the light-emitting layer have refractive index in the range of 1.6 to 1.8 (see Fig. 6 and column 15 lines 31-53 of Kurata).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a materials of refractive index in the range of 1.6 to 1.8 as disclosed by Kurata in order to have better light extraction efficiency (column 1 lines 58-61 of Kurata).
Since the claimed ranges of 1.45  ≤ n1 ≤ 1.6 do not overlap with the prior art but are close with touching end points (at 1.6), a prima facie case of obviousness exists. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
Regarding claim 4, Shiobara-Zhou-Kurata teaches all the limitations of the organic light-emitting display panel according to claim 2, but is silent as in teaching wherein 1.6 ≤ n3  ≤ 1.9.
Kurata teaches that materials of the light-emitting layer have refractive index in the range of 1.6 to 1.8 (see Fig. 6 and column 15 lines 31-53 of Kurata).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a materials of refractive index in the range of 1.6 to 1.8 as disclosed by Kurata in order to have better light extraction efficiency (column 1 lines 58-61 of Kurata).
As a result, since n3 – n1                         
                            ≥
                        
                     0.1 (from claim 2), it follows that n3                         
                            ≥
                        
                     1.8.  Since the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, thus, it would be obvious that one of ordinary skill in the art would have made the refractive index n3 so that it satisfies 1.6 ≤ n3  ≤ 1.9 (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).
Regarding claim 5, Shiobara-Zhou-Kurata teaches all the limitations of the organic light-emitting display panel according to claim 2, but is silent as in teaching wherein 1.8 ≤ n3 ≤ 1.9.
Kurata teaches that materials of the light-emitting layer have refractive index in the range of 1.6 to 1.8 (see Fig. 6 and column 15 lines 31-53 of Kurata).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a materials of refractive index in the range of 1.6 to 1.8 as disclosed by Kurata in order to have better light extraction efficiency (column 1 lines 58-61 of Kurata).
As a result, since n3 – n1                         
                            ≥
                        
                     0.1 (from claim 2), it follows that n3                         
                            ≥
                        
                     1.8.  Since the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, thus, it would be obvious that one of ordinary skill in the art would have made the refractive index n3 so that it satisfies 1.8 ≤ n3  ≤ 1.9 (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).
Regarding claim 8, Shiobara-Zhou-Kurata teaches all the limitations of the organic light-emitting display panel according to claim 1, but is silent as in teaching wherein 1.8 ≤ n21 ≤ 1.9 and 1.6 ≤ n22 ≤ 1.8.
Kurata teaches that materials of the light-emitting layer have refractive index in the range of 1.6 to 1.8 (see Fig. 6 and column 15 lines 31-53 of Kurata).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a materials of column 1 lines 58-61 of Kurata).
As a result, since n21 - n22                         
                            ≥
                        
                     0.1 and n22 – n1                         
                            ≥
                        
                     0.1 (from claim 1), it follows that n22                         
                            ≥
                        
                     1.8, and n21                         
                            ≥
                        
                     1.9.  Since the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, thus, it would be obvious that one of ordinary skill in the art would have made the refractive index n21 and n22 so that they satisfy 1.8 ≤ n21 ≤ 1.9 and 1.6 ≤ n22 ≤ 1.8 (See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).
Regarding claim 9, Shiobara-Zhou-Kurata teaches all the limitations of the organic light-emitting display panel according to claim 1, and also teaches wherein the hole transmission region comprises a first hole transmission layer (hole injection layer 24 in Fig. 4 of Shiobara) and a second hole transmission layer (hole transport layer 25 in Fig. 4 of Shiobara) stacked in a sequence from the anode to the light-emitting layer; and with respect to the visible light, a refractive index of the first hole transmission layer is greater than or equal to a refractive index of the second hole transmission layer (as taught in claim 1 above).  
Regarding claim 10, Shiobara-Zhou-Kurata teaches all the limitations of the organic light-emitting display panel according to claim 2, and also teaches wherein the hole transmission region comprises a first hole transmission layer (hole injection layer 24 in Fig. 4 of Shiobara) and a second hole transmission layer (hole transport layer 25 in Fig. 4 of Shiobara) stacked in a sequence from the anode to the light-emitting layer, refractive index of HIL 24), and a refractive index of the second hole transmission layer is n32 (refractive index of HTL 25), where n31 – n32                         
                            ≥
                             
                        
                    0.1 and n32 – n1                         
                            ≥
                        
                     0.1 (as a result of combination of claim 1 above).  
Regarding claim 11, Shiobara-Zhou-Kurata teaches all the limitations of the organic light-emitting display panel according to claim 10, but is silent as in teaching wherein 1.8 ≤ n31 ≤ 1.9 and 1.6 ≤ n32 ≤ 1.8. 
Kurata teaches an organic light emitting device (Fig. 15 of Kurata).  The anode layer is made of ITO (3 in Fig. 15, as described in column 14 lines 58-67 of Kurata) and a reflective layer (2 as disclosed in column 14 lines 45-57 of Kurata).
Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have used that anode structure of Shiobara in order to have high reflectivity, which yields higher light output from the device. 
As incorporated, the refractive index of the anode is n = 1.9 (as shown in Fig. 6 of Kurata, this is the refractive index of the transparent conductive layer above the reflective layer).  Thus, it follows from the requirement of claim 1 that the refractive index of the first hole transmission layer (hole injection layer 24 in Fig. 4 of Shiobara) must be less than 1.8, and the refractive index of the second electron transmission layer (hole transport layer 25 in Fig. 4 of Shiobara) must be less than 1.7.  
Since the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, thus, it would be obvious that one of ordinary In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).  
Regarding claim 16, Shiobara-Zhou-Kurata teaches all the limitations of the organic light-emitting display panel according to claim 1, and also teaches wherein the organic light-emitting display panel further comprises a capping layer (10 in Fig. 4 of Shiobara) disposed on a side of the cathode facing away from the anode, and the capping layer has a refractive index greater than a refractive index of the cathode (as stated in last 2 lines of [0036] of Shiobara).  
Regarding claim 17, Shiobara-Zhou-Kurata teaches all the limitations of an organic light-emitting display device, comprising the organic light-emitting display panel according to claim 1.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shiobara in view of Zhou and Kurata as applied to claim 1 above, and further in view of Takasu et al. (US 8808876 B2) (hereinafter referred to as Takasu).
Regarding claim 12, Shiobara-Zhou-Kurata teaches all the limitations of the organic light-emitting display panel according to claim 1, but is silent as in teaching wherein a host material of the light-emitting layer of each of the plurality of organic light-emitting components comprises a fluorine-containing group.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shiobara in view of Wang et al. (Acta Photonica Sinica vol 34, No. 5. Published by the Chinese Optical Society in 2005), Uchida (US 2005/0127360 A1) and Zhou, supported by Kawase (US 6472817 B1) and Pei (Materials Matters vol. 2.3, page 26. Published by Merck in 2007).
Regarding claim 14, Shiobara teaches an organic light-emitting display panel (display apparatus in Example 1 and illustrated in Figs. 2-4 of Shiobara), comprising: 
Page 3an array substrate (9), the array substrate comprising a plurality of driving elements (TFT driving circuits in the substrate 9 as described in [0063] of Shiobara); and 
a plurality of organic light-emitting components (color subpixels 1-3 in Figs. 2-3) corresponding to the plurality of driving elements, wherein the plurality of organic light-emitting components comprises a red organic light-emitting component (red subpixel 3) configured to emit red light (as described in [0062] of Shiobara), a green organic light-emitting component (green subpixel 2) configured to emit green light, and a blue organic light-emitting component (blue subpixel 1) configured to emit blue light, 
wherein each of the plurality of light-emitting components comprises an anode (23 in Fig. 4), a cathode (20 in Fig. 4) and an organic functional layer (15; details of layer 15 is illustrated in Fig. 2) arranged between the anode and the cathode, 
wherein the organic functional layer comprises a hole transmission region (layers 24-25), a light-emitting layer (layer 26), and an electron transmission region (layers 27-28) stacked in a sequence from the anode to the cathode, wherein the hole transmission region directly contacts the light-emitting layer (as shown in Fig. 4 of Shiobara), 
wherein when the wavelength is 620 nm, the refractive index of the light-emitting layer of the red organic light-emitting component is n41 (the refractive index of the light emitting layer 26 of the red subpixel 3.  As described in [0031], it is implied that the refractive index of the subpixel is measured at the emission wavelength of that subpixel.  Since 620nm is red, the refractive index n41 is measured at 620nm range), 
wherein when the wavelength is 460 nm, the refractive index of the light-emitting layer of the blue organic light-emitting component is n61 (the refractive index of the light emitting layer 26 of the blue subpixel 1 which is measured at blue wavelength of 460 nm).
But Shiobara is silent as in teaching wherein with respect to visible light having a wavelength, a refractive index of the light-emitting layer is less than a refractive index of the electron transmission region, and the refractive index of the light-emitting layer is less than a refractive index of each part of the hole transmission region, wherein n41 is equal to or less than n61.
Wang teaches that MEH-PPV film has fluorescent spectrum in red range of spectrum (see Fig. 3 of Wang).  The refractive index of MEH-PPV film at 620nm is around 1.75 (see Fig. 6 of Wang).
Uchida teaches a full-color organic LED device (see [0005] of Uchida).  In order to increase color purity of the blue light-emitting LED, a material having a LUMO level of see [0005] of Uchida).  One example of this material is PFMO (see [0058] of Uchida).
Kawase discloses that the refractive index of PFMO at 460nm is about than 1.85 (see Fig. 13 of Kawase).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used MEH-PPV film as red light-emitting layer, as disclosed by Wang, in order to have high efficiency polymer LED (as stated in Pei, page 2) and to have used PFMO as blue light-emitting layer, as disclosed by Uchida, in order to increase color purity for blue (see [0005] of Uchida).
As incorporated, n41 is around 1.75, n61 is around 1.85 (as disclosed by Kawase).  Thus, n41 is less than n61.
But Shiobara-Wang-Uchida is silent as in teaching wherein with respect to visible light having a wavelength, a refractive index of the light-emitting layer is less than a refractive index of the electron transmission region, and the refractive index of the light-emitting layer is less than a refractive index of each part of the hole transmission region.
Zhou teaches an organic light emitting device (Fig. 1 of Zhou).  The materials of the layers in the OLED are selected so that the refractive indices of these materials varying from small to big in the direction of emitted light.  This would reduce the light loss caused by total reflection and improve light extraction from the device (see Abstract).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected the materials for the layers of the OLED such that with respect to visible light having a wavelength, a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/Tuan A Hoang/Examiner, Art Unit 2822